Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 03 May 2021.  
Claims 1, 9, and 13 were amended.
Claim 9 was amended by Examiner's amendment below.
Claims 1-20 are currently pending and have been allowed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Jones on 22 July 2021.

The application has been amended as follows: 

 9. (Currently Amended) A method, performed by one or more processors, comprising: 
receiving a plurality of electronic documents, wherein each of the plurality of electronic documents was created by a respective user in a plurality of users; 
generating a first user profile comprising a plurality of principal attributes for a first user using a trained machine learning model, comprising: 
generating a feature vector for an electronic document authored by the first user; 
generating a numerical score for a first attribute of the plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute; and 
updating the first user profile based on the generated numerical score; 

adding the new attribute to the plurality of principal attributes in the first user profile; 
updating the first user profile to include a numerical score for the new attribute; 
determining a plurality of match coefficients for the plurality of principal attributes, one for each of the plurality of users, by comparing the first user profile with a respective user profile of each respective user in the plurality of users, wherein the plurality of match coefficients comprise numerical values indicating how closely matched the first user is with each respective user; and 
filtering the plurality of electronic documents based at least in part on the determined match coefficients.	

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards building and matching electronic user profiles by using machine learning. 
Independent claims 1, 9 and 13 teach the novel and non-obvious features of: 
generating a first user profile comprising a plurality of principal attributes for a first user using a trained machine learning model, comprising: 
generating a feature vector for an electronic document authored by the first user; 
generating a numerical score for a first attribute of the plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute; and 
updating the first user profile based on the generated numerical score;
identifying a new attribute using one or more unsupervised machine learning models, wherein the new attribute is not included in the plurality of principal attributes; 
adding the new attribute to the plurality of principal attributes in the first user profile; 
updating the first user profile to include a numerical score for the new attribute; 
The examiner notes that updating the first user profile to include a numerical score the new attribute especially distinguishes the claimed invention from the prior art. While updating a first user profile to include a numerical score is known, the updating being performed in response to identifying a new attribute from a plurality of principal attributes by using one or more unsupervised machine learning models is novel. Moreover, even assuming arguendo that the 
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to analyzing and identifying relevant reviews for a user. Mukherji (US 9,621,662 B1) discloses utilizing machine learning techniques to analyze relevant reviews for a user. Mukherji does not anticipate nor render obvious: 
generating a first user profile comprising a plurality of principal attributes for a first user using a trained machine learning model, comprising: 
generating a feature vector for an electronic document authored by the first user; 
generating a numerical score for a first attribute of the plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute; and 
updating the first user profile based on the generated numerical score;
identifying a new attribute using one or more unsupervised machine learning models, wherein the new attribute is not included in the plurality of principal attributes; 
adding the new attribute to the plurality of principal attributes in the first user profile; 
updating the first user profile to include a numerical score for the new attribute.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


	

Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
F. Esposito, S. Ferilli, T. M. A. Basile and N. Di Mauro, "Automatic content-based indexing of digital documents through intelligent processing techniques," Second International Conference on Document Image Analysis for Libraries (DIAL'06), 2006, pp. 16 pp.-219, doi: 10.1109/DIAL.2006.5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RESHA DESAI/Primary Examiner, Art Unit 3625